DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 October 2022 has been entered. 3. Applicant's arguments and amendments to the claims presented in the reply of 12 October 2022 have been fully considered but do not place the application in condition for allowance. All rejections not recited herein are hereby withdrawn.  In particular, the previous rejection of the claims under 35 U.S.C. 103 over Barany et al and Barany in view of Aceto et al has been obviated by the amendment to the claims. While Barany teaches methods of isolating RNA from CTCs and extracellular vesicles and detecting RNA biomarkers in the RNA isolated from the CTCs and extracellular vesicles, Barany does not specifically teach detecting the same at least one biomarker RNA in both the CTCs and extracellular vesicles and performing a combined analysis of the expression profile of the at least one biomarker RNA in the CTCs and the expression profile of the at least one biomarker RNA in the extracellular vesicles. 
The Declaration under 37 CFR 1.132 filed 12 October 2022 is sufficient to overcome the rejection of claims 17, 19-28, 30 and 33-36 under 35 U.S.C. 103 over the previously cited Keup et al reference. The declaration and response establish that the previously cited abstract was not presented at the meeting and was not published until July 2017.
Claim Status
4. 	Claims 17 and 19-36 are pending.
	Claims 29, 31 and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 17, 19-28, 30 and 33-36 read on the elected invention and have been examined herein. It is noted that claims 22 and 28 encompass the non-elected subject matter of RNAs other than the elected species of transcripts of genes for receptor tyrosine kinases.  Prior to the allowance of the claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
Maintained / Modified Claim Rejections - 35 USC § 101
5.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17, 19-28, 30 and 33-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility” and MPEP 2107 “Guidelines for Examination of Applications for Compliance with the Utility Requirement.” 
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the judicial exception of the correlation between the level of RNA biomarkers in extracellular vesicles and circulating tumor cells and the effectiveness of therapy. Further, the claims recite “administering a therapeutic agent as determined by the combined analysis.” Dependent claim 22 recites that the RNA markers are cancer-associated tumor markers, diagnostic, prognostic and/or predictive biomarkers, associated with cancer or is a positive or negative response marker; claim 24 recites that the combined analysis is used for medical prognosis, diagnosis and/or treatment choice, for predicting or monitoring therapy or predicting, or for detecting cancer progression and/or therapy stratification; claim 25 recites that the when the result of the combined analysis is overexpression, the analysis is indicative of disease progression, therapy failure or resistance to therapy; claim 26 recites that the when the result of the combined analysis is overexpression, the analysis is indicative of progression-free survival or therapy response; and claim 27 recites that the when the result of the combined analysis of a receptor tyrosine kinase biomarker RNA is overexpression, the analysis is indicative of disease progression, therapy failure or resistance to therapy. Thus, the claims are also considered to recite the correlation between the RNA biomarker expression levels in the CTCs and extracellular vesicles and a combined analysis, that as broadly recited, includes diagnosing, prognosing or predicting a condition, such as cancer or progression of cancer, and predicting responses to therapy. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
Herein, the claims recite “performing a combined analysis of the expression profile for the circulating tumor cells from step (A) and the expression profile for the extracellular vesicles from step (B) to generate a combined expression profile. Neither the specification nor the claims set forth a limiting definition for what is encompassed by “performing a combined analysis.” The broadest reasonable interpretation of the “performing a combined analysis” step is that this step may be accomplished by critical thinking processes wherein one reviews and analyzes the results of the expression profile for the RNA biomarker in the CTCs and EVs and draws a conclusions regarding the combined results. Thereby, this step is considered to encompass an abstract idea.
Claims 21, 23 and 35 encompass determining if the RNA biomarker is overexpressed, particularly wherein overexpression occurs when expression exceeds a defined threshold or cut-off. The claims necessarily require comparing the amount of the RNA biomarker to a reference value, including the “defined threshold or cut-off” level.  Note that whether the comparing step is recited as an active step or a passive step, the claims still require that a comparison is made between the amount of the RNA biomarker in the sample and a reference / threshold / cut-off value. As broadly recited, the comparing step may also be accomplished by critical thinking processes. Thereby, the comparing / detecting overexpression is also considered to be an abstract idea / process.
Claims 24-28 further include “using the results” for a predicting or monitoring a response to therapy or predicting or detecting cancer progression or a medical prognosis, diagnosis and/or treatment choice. As broadly recited these steps may be accomplished by critical thinking processes and thereby encompasses an abstract idea.
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited steps of isolating RNA and determining expression of at least one biomarker RNA are part of the data gathering process necessary to observe the judicial exception. These steps do not practically apply the judicial exception.
The claims further “administering a therapeutic agent to the subject as determined by the combined expression profile, said therapeutic agent being an agent that targets cancer.”  However, the administering step is recited at a high degree of generality, covering any type of treatment for cancer that is administered to a subject that has cancer. The claims do not set any information as to what is meant by “administering…as determined by.” As broadly recited, all patients who have cancer are administered an agent that targets cancer. The results of the combined expression profile in the CTCs and EVs  does not materially influence the administering step as it is broadly recited. The generic administering step of administering an agent that targets cancer to a subject that has cancer (or is suspected of having cancer) is no more than an “apply it” limitation, This step does not integrate the judicial exception so as to practically apply the judicial exception.
Applicant’s attention is directed to MPEP 2106.04(d)(2) which states: 
When determining whether a claim applies or uses a recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, the following factors are relevant. 
a. The Particularity Or Generality Of The Treatment Or Prophylaxis 
The treatment or prophylaxis limitation must be "particular," i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). For example, consider a claim that recites mentally analyzing information to identify if a patient has a genotype associated with poor metabolism of beta blocker medications. This falls within the mental process grouping of abstract ideas enumerated in MPEP § 2106.04(a). The claim also recites "administering a lower than normal dosage of a beta blocker medication to a patient identified as having the poor metabolizer genotype." This administration step is particular, and it integrates the mental analysis step into a practical application. Conversely, consider a claim that recites the same abstract idea and "administering a suitable medication to a patient." This administration step is not particular, and is instead merely instructions to "apply" the exception in a generic way. Thus, the administration step does not integrate the mental analysis step into a practical application. 

Examiners may find it helpful to evaluate other considerations such as the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)), when making a determination of whether a treatment or prophylaxis limitation is particular or general. 

b. Whether The Limitation(s) Have More Than A Nominal Or Insignificant Relationship To The Exception(s) 

The treatment or prophylaxis limitation must have more than a nominal or insignificant relationship to the exception(s). For example, consider a claim that recites a natural correlation (law of nature) between blood glucose levels over 250 mg/dl and the risk of developing ketoacidosis (a life-threatening medical condition). The claim also recites "treating a patient having a blood glucose level over 250 mg/dl with insulin". Insulin acts to lower blood glucose levels, and administering insulin to a patient will reduce the patient’s blood glucose level, thereby lowering the risk that the patient will develop ketoacidosis. Thus, in the context of this claim, the administration step is significantly related to the recited correlation between high blood glucose levels and the risk of ketoacidosis. Because insulin is also a "particular" treatment, this administration step integrates the law of nature into a practical application. Alternatively, consider a claim that recites the same law of nature and also recites "treating a patient having a blood glucose level over 250 mg/dl with aspirin." Aspirin is not known in the art as a treatment for ketoacidosis or diabetes, although some patients with diabetes may be on aspirin therapy for other medical reasons (e.g., to control pain or inflammation, or to prevent blood clots). In the context of this claim and the recited correlation between high blood glucose levels and the risk of ketoacidosis, administration of aspirin has at best a nominal connection to the law of nature, because aspirin does not treat or prevent ketoacidosis. This step therefore does not apply or use the exception in any meaningful way. Thus, this step of administering aspirin does not integrate the law of nature into a practical application. (Emphasis added).

Also, the treating step in (D) is performed to monitor the subject’s response to therapy. As broadly recited, monitoring the response of a cancer patient to any agent used to treat cancer encompasses extra-solution activity that is performed only to gather information regarding the effect of therapy on RNA expression levels.
Applicant’s attention is further directed to M.P.E.P. § 2106.04(d)(2)(c), which states:
“The treatment or prophylaxis limitation must impose meaningful limits on the judicial exception, and cannot be extra-solution activity or a field-of-use. For example, consider a claim that recites (a) administering rabies and feline leukemia vaccines to a first group of domestic cats in accordance with different vaccination schedules, and (b) analyzing information about the vaccination schedules and whether the cats later developed chronic immune-mediated disorders to determine a lowest-risk vaccination schedule. Step (b) falls within the mental process grouping of abstract ideas enumerated in MPEP § 2106.04(a). While step (a) administers vaccines to the cats, this administration is performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application.” (Emphasis added).

Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the additionally recited steps of isolating RNA and determining the expression of biomarker RNA molecules is recited at a high degree of generality, the broadly recited steps, including methods of reverse transcriptase PCR and quantitative PCR were well-known, routine and conventional in the prior art. For instance, the specification states the following (note that paragraph numbering herein is with respect to the published application):
“[0057] Methods for isolating circulating tumor cells from various biological samples are well known in the art therefore need no detailed description herein.”
“[0065]….Suitable methods for isolating extracellular vesicles such as exosomes are known in the art and therefore, need no detailed description herein.”
 “[0075]… Suitable methods for isolating extracellular vesicles such as exosomes are known in the art and therefore, need no detailed description herein.”
“[0089] Any method suitable to determine the expression of a biomarker RNA molecule can be used in the present method. According methods are well-known to the skilled person and therefore, need no detailed description herein.”

Additionally, the conventionality of method of isolating RNA from a sample, measuring RNA in the isolated RNA and administering an agent that targets cancer is evidenced by the teachings of Kwok et al (U.S. 20140315844) which teaches methods for treating breast cancer metastasis comprising detecting the expression level of mRNAs as indicative of likelihood of a patient to respond to chemotherapy and then administering chemotherapy to the patients (see, e.g., claim 1, para [0109-0110], [0115], [0168], [0182); Ince et al (U.S. 20160146819) which teaches methods for detecting mRNA levels in samples from a subject and then administering a targeted therapy to the subject (see, e.g., claim 27 and 28; para [0052], [0075] and [0083]); and Sahin et al (U.S. 20130224214) which teaches methods of detecting gene expression and then administering an anti-cancer agent to a subject based on the detected gene expression, as well as monitoring the response of a patient following a step of administering an anti-cancer agent to the subject (e.g., para [0009-0013], [0033], [0084] and [0206]).
See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
Further, Applicant’s attention is directed to Ariosa Diagnostics, Inc. v. Sequenom, Inc., F. Supp. 2d, 2013 WL 5863022, at *10 (N.D. Cal. Oct. 30, 2013) which held that "had the inventors of the [patent-in-suit] created an innovative method of performing DNA detection while searching for paternally inherited cffDNA, such as a new method of amplification or fractionation, those claims would be patentable.” Note that this decision was affirmed by the Federal Circuit (No. 2014-1139, -1144. June 2015) wherein it is stated that “Where claims of a method patent are directed to an application that starts and ends with a naturally occurring phenomenon, the patent fails to disclose patent eligible subject matter if the methods themselves are conventional, routine and well understood applications in the art.”
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.Response to Remarks:
The response states that claim 17 has been amended to clarify that step (A) comprises isolating RNA from CTCs and that the expression of at least one RNA biomarker is determined in the isolated RNA and an expression an expression profile for the circulating tumor cells is generated that includes the determined expression of the at least one biomarker RNA molecule in the RNA isolated from the circulating tumor cells; to clarify that step (B) comprises isolating RNA from EVs, that the expression of at least one RNA biomarker is determined in the isolated RNA and an expression an expression profile for the circulating tumor cells is generated that includes the determined expression of the at least one biomarker RNA molecule in the RNA isolated from the EVs;  to clarify that in step (C), a combined analysis of the expression profile for the circulating tumor cells from step (A) and the expression profile for the extracellular vesicles from step (B) is performed to generate a combined expression profile that comprises expression results from the expression profile for the circulating tumor cells and expression results from the expression profile for the extracellular vesicles;  to specify that in step (D), a therapeutic agent is administered to the subject as determined by the combined expression profile, said therapeutic agent being an agent that targets cancer; and to recite that steps (A), (B) and (C) are repeated after the administering step. It is argued that these steps “cannot be performed as mental steps, and they are integrated into a practical application that is sufficient to amount to more than a judicial exception.”
However, the rejection is not based on the premise that each step in the claims constitutes a mental step. Rather, the claims were analyzed using the Alice/Mayo test and it was determined that the claims do recite judicial exceptions of a law of nature and abstract ideas and do not recite a practical application of the judicial exceptions or additional non-patent-ineligible steps that amount to something significantly more than the judicial exceptions. 
Applicant’s attention is directed to MPEP 2106.05(c) which states “It is noted that while the transformation of an article is an important clue, it is not a stand-alone test for eligibility.” It goes on to state “if a claim fails the Alice/Mayo test (i.e., is directed to an exception at Step 2A and does not amount to significantly more than the exception in Step 2B), then the claim is ineligible even if it passes the M-or-T test.” Herein, the claims fail the Alice/Mayo test for the reasons discussed in detail above.
Regarding the argument pertaining to the claims reciting a practical application of the judicial exceptions, the non-patent-ineligible steps of isolating RNA and determining expression of at least one biomarker RNA are part of the data gathering process necessary to observe the judicial exception. These steps do not practically apply the judicial exception.
The “administering a therapeutic agent to the subject as determined by the combined expression profile, said therapeutic agent being an agent that targets cancer” also does not integrate the judicial exception so as to practically apply the judicial exception. The claims do not set any information as to what is meant by “administering…as determined by.” As broadly recited, all patients who have cancer (or are suspected of having cancer) are administered an agent that targets cancer. The results of the combined expression profile in the CTCs and EVs does not materially influence the administering step as it is broadly recited. For example, the claims do not require determining that a patient is non-responsive to an anti-cancer agent based on one particular combined expression profile result and that patient is then administered a therapy that is different from the originally administered therapy or determining that the patient is responsive to the anti-cancer agent and then repeating the administration of that therapy to the patient. In contrast, herein the generic treatment step of administering an agent that targets cancer to a subject that has cancer (or is suspected of having cancer) is no more than an “apply it” limitation, This step does not integrate the judicial exception so as to practically apply the judicial exception. Also, the treating step in (D) is performed to monitor the subject’s response to therapy. Monitoring the response of a cancer patient to any agent used to treat cancer encompasses extra-solution activity that is performed only to gather information regarding the effect of therapy on RNA expression levels. See M.P.E.P. § 2106.04(d)(2)(c).
New Claim Rejections - 35 USC § 112(b) - Indefiniteness
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 19-28, 30 and 33-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17, 19-28, 30 and 33-36 are indefinite over the recitation of “administering a therapeutic agent as determined by the combined expression profile.” This phrase is not clearly defined in the specification or the claims. It is unclear as to the criteria that is being relied upon from the combined expression profile to select the therapeutic agent or to cause the administration of the therapeutic agent. It is unclear as to whether any time a combined expression profile is determined, then the subject having cancer is administered any therapeutic agent or if particular, unspecified results of the combined expression profile indicate that a particular therapeutic agent should be administered. Thereby, it is unclear as to what is encompassed by the administering step of the claims. 	 
	New Claim Rejections - 35 USC § 103
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17, 19-28, 30 and 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keup et al (Poster presentation #3777. “RNA profiles of circulating tumor cells and extracellular vesicles for therapy stratification of metastatic breast cancer patients. Proceedings of the American Association for Cancer Research Annual Meeting 2017; 01 April 2017; provided as Exhibit A in the reply of 12 October 2022).
Note that this document was available at the meeting held on 01 April 2017 and lists authors in addition to present inventors S. Hauch and M. Sprenger-Haussels. See the response of 12 October 2022 which states “April 1, 2017 was the date the 2017 American Association for Cancer Research Annual Meeting (hereinafter the "2017 AACR Annual Meeting") commenced. During the 2017 AACR Annual Meeting, a poster, which was very short and very vague and purposefully did not contain the subject matter later published as the Keup et al. non- patent literature reference, was presented and exhibited. A copy of the poster is attached to Dr. Hauch's Declaration.”
Keup et al teaches methods comprising: isolating RNA from CTCs obtained from a subject and determining the expression profile of at least one biomarker RNA in the CTCs to thereby provide an expression profile of the at least one biomarker in the CTCs; isolating RNA from extracellular vesicles (EVs) obtained from a subject and determining the expression of the at least one biomarker RNA in the EVs to thereby provide an expression profile of the at least one biomarker in EVs; and performing a combined analysis of the expression profile for the biomarker in the CTCs and EVs to generate a combined expression profile. See, for example, Figure 2 which shows the combined analysis of HER2 and HER3 in each of the CTC and EV samples – e.g., “Combined analysis of CTC- and EV-signals and combined analysis of HER2 and HER3 increased the significant relation to Non-Responder.” See also Figure 3 which discloses the combined analysis of the expression profile of mTOR in CTCs and EVs – e.g., “A) mTOR signals in CTCs were significantly related to Overall Responder; B) However, mTOR signals in EVs were significantly related to Overall Non-Responder, presenting a complementary correlation to therapy response of the same transcript in CTCs and EVs.”
Keup does not teach administering a therapeutic agent to the subject “as determined by the combined expression profile” wherein the therapeutic agent is an agent that targets cancer and then repeating the steps of determining the expression profiles and performing a combined analysis of the expression profiles following the administering step. 
However, Keup states that “(r)epeated analysis is enabled by the minimal invasive nature of blood draw;” and that “(a) prediction of the ideal therapy strategy via characterization of CTCs or EVs would be even more beneficial. Here we compare RNA profiles in CTCs and EVs in MBC patients to get insights about their feasibility for therapy stratification.”  Further, as discussed above, Keup teaches that the combined CTC and EV profiles of select RNA biomarkers are indicative of responsiveness of the cancer patients to agents that target cancer and that non-responders show progressive disease during therapy (see “Patients and Methods” and “A”). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Keup so as to have included a step of administering a therapy to treat the cancer based on the combined analysis of the expression profile of one or more RNA biomarkers in the CTCs and EVS, and then repeating the steps of detecting the RNA levels in the CTCs and EVs following the initial treatment. One would have been motivated to have done so to have achieved the benefit set forth by Keup of selecting the ideal treatment strategy for the cancer patient and monitoring the patient’s response to therapy to ensure the effectiveness of the treatment strategy.
Regarding claim 19, Keup teaches providing a blood (i.e., liquid) sample from a subject; removing cells from the sample to provide a cell-depleted (plasma) sample; isolating CTCs from the removed cells; isolating RNA from the isolated CTCs; and isolating RNA from the EVs in the cell-depleted (plasma) sample (see, e.g., “B” and “Workflow”).
Regarding claim 20, 33 and 34, Keup teaches reverse transcribing RNA to obtain cDNA, as well as amplifying the cDNA by qPCR (see “Patients and Methods” and “B”).
Regarding claims 21, 23 and 35, Keup teaches overexpression of particular biomarker RNA molecules in CTCs and/or EVs (see, e.g., Figure 1A, 2 and 3). For example, the biomarker RNA of HER2 was overexpressed in CTCs
Additionally, regarding claim 35, Keup does not specify that the method is one that detects overexpression of a biomarker RNA molecule as compared to a defined threshold or cut-off. 
However, as discussed above, Keup teaches that the signals (i.e., expression levels) were correlated with positive or negative responses to treatment and that the negative responses to treatment were correlated with disease progression or positive or negative responses to treatment. Keup teaches that correlations were calculated by one-tailed Fisher’s exact test and that significance values were provided. Further, it was conventional in the prior art to set threshold levels or cut-off levels of expression when determining a correlation between expression levels and particular phenotypes so that it could be ascertained what level of expression would constitute “overexpression.” Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have practiced the method of Keup by comparing the detected expression levels to a threshold or cut-off level so as to have detected the occurrence of overexpression of the RNA biomarker(s) and to have then used the combined expression profiles of the one or more overexpressed RNA biomarkers in the CTCs and EVs as indicative of response to treatment since Keup teaches that the signals / expression levels of particular RNAs in the combined CTCs and EVs were correlated with metastatic breast cancer disease progression, a positive response to treatment, or a negative response to treatment.  
Regarding claim 22, Keup teaches that the sample from the patient is a liquid / blood sample.
Regarding claim 24, Keup teaches using the results of the combined analysis for predicting response to therapy in that Keup teaches that the combined analysis of CTC- and EV-signals increased the significant relation to non-responder (Figure 2A). 
Regarding claims 25-27, as discussed above, the teachings of Keup suggest  detecting overexpression of at least one biomarker RNA molecule as indicative of response to therapy. 
Regarding claim 28, the method of Keup is one that detects the expression of the receptor tyrosine kinases HER2 and HER3 in CTCs and EVs (e.g., Figure 2A).
Regarding claim 30, in the method of Keup, the subject has breast cancer.
Regarding claim 36, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Keup so as to have administered instead of or in additional to any therapeutic agents that may have previously been administered to the subject when the combined expression profiles of the RNA biomarker in the CTCs and EVs indicated that the subject was not sufficiently responsive to the prior therapy.
Response to Remarks:
In the response of 12 October 2022 and in the Declaration submitted 12 October 2022, Applicant sets forth the distinction in the content of the previously cited Keup et al reference that was not available until July 2017, after the filing of the EP foreign priority documents, and the poster that was “presented and exhibited” at the meeting and provided in the declaration as “Exhibit A.” The response characterizes the poster as “very short and very vague and purposefully did not contain the subject matter later published as the Keup et al. non-patent literature reference” – i.e., the abstract subsequently published in July 2017.
These arguments have been fully considered, as has the poster available at the meeting on 01 April 2017. The content of the poster does render the claimed methods obvious for the reasons discussed in detail above.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634